           Case 1:16-cv-01914-LJO-SAB Document 44 Filed 06/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   A.G.1, et al.,                                       Case No. 1:16-cv-01914-LJO-SAB

12                    Plaintiffs,                         ORDER SETTING SCHEDULING
                                                          CONFERENCE
13           v.
                                                          (ECF Nos. 42, 43)
14   City of Fresno, et al.,

15                    Defendants.

16

17          On April 9, 2020, the Court of Appeals for the Ninth Circuit issued an order affirming in

18 part, and vacated and remanded this action in part. (ECF No. 42.) The mandate issued on May

19 28, 2020. (ECF No. 43.) This matter has been remanded for the district court to consider
20 Plaintiffs’ allegations that Officer Price’s tactical conduct and decisions preceding the use of

21 deadly force gave rise to negligence liability pursuant to California law.

22          The Court shall set a scheduling conference to a briefing schedule for the parties to file

23 motions for summary judgment addressing this issue. In the event that the parties do not believe

24 that a briefing schedule should be set in this matter, they may file a joint status report setting

25 forth how this matter should proceed.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.        A scheduling conference is set in this matter for June 30, 2020, at 3:30 p.m. in

28                    Courtroom 9. The parties may appear telephonically at the scheduling conference


                                                      1
            Case 1:16-cv-01914-LJO-SAB Document 44 Filed 06/02/20 Page 2 of 2


 1                  by contacting Courtroom Deputy Mamie Hernandez prior to the conference.

 2          2.      The parties shall file a joint scheduling report or status report seven (7) days prior

 3                  to the scheduling conference setting forth any new dates not previously addressed.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        June 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
